Giegerich, J.
This action was brought to recover damages for a personal injury, claimed to have been sustained by the plaintiff in consequence of the negligence of the defendant’s gripman, while the former was attempting to drive a piano cart across Third avenue, at its intersection with Tenth street, in the city of Hew York, on the 16th day of April, 1895.
The only medical expert called by the plaintiff, to' prove the nature and extent of his injuries, was Dr. John T. Harrison, who testified that he examined the latter on the 19th day of April, 1895, and that, from the history of the case as given by the plaintiff, he was of the opinion that he had sustained a concussion of the spine. The witness described the condition in which he found the plaintiff on said occasion, and further testified, that he advised him to go to his family physician or consult someone else. ' He was then asked this question-: “ Can you state, from your examination of that man, taking the history of the case, whether or not you can state with reasonable' certainty whether the injuries will bé permanent .or not ? ”
This was objected to “ as incompetent, as not stating what the *708opinion was based upon, as immaterial and irrelevant, and as not sufficiently definite and certain.” The objection was overruled, the defendant’s counsel noting an exception to the ruling, and the witness was permitted to answer “ Yes.” ■ ■
He was also asked this question: “ HoW, speaking with' reasonable certainty, will they be permanent, in your opinion? ”
This was likewise objected to by defendant’s counsel, upon the same grounds; the objection was overruled, counsel again noting an exception, and the witness was permitted to' answer “ They will.”
These rulings were clearly improper within the authorities, which require the witness to communicate to the jury the facts ■ upon which his opinion is desired. Reynolds v. Robinson, 64 N. Y. 589; Guiterman v. Liverpool Steamship Co., 83 id. 358; People v. McElvaine, 121 id. 250-258; Link v. Sheldon, 136 id. 9; Matter of Will of Snelling, id. 515, 518; Frankfort v. Manhattan R. R. Co., 12 Misc. Rep. 13, 14, and citations. The court, in the last cited case, speaking through Judge Pryor, page 14, said: “A physician cannot be permitted * * * to take into consideration facts known to him, but not communicated to the jury.'. The party against whom the evidence is offered is entitled, if he so desires, to have an explicit statement made to or by the expert witness of the precise state of facts upon which his opinion is based.” Although -the witness testified that he had never seen or known the plaintiff prior to the said examination, and that his’opinion as to the permanent character of the injuries was based solely upon the history-of the case as given by the plaintiff, not.a particle of testimony was offered -touching such history. Even if it had jseen, the quéstion; would have been improper, for: “ The principle is- not changed by the circumstance that all 'the testimony embraced within the sweeping terms of the question was before the court, or by the fact that the mass of testimony upon which the opinion was based came from-witnesses of the opposite party. The necessity of a specific question, at the time of the examination of the witnesses, covering all ■the facts, or assumed facts, upon which the opinion of the expert is required, is as apparent in such a case as in any other.” Matter of Will of Snelling, 136 N. Y. 518, 519, per O’Brien, J.
.It follows from these views that the admission of the evidence'in question was error, which, to my mind, was so radical as of itself to necessitate a reversal of the judgment, and, therefore, it is not essential that we specifically consider all the points urged by the appellant upon this appeal.
*709The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Beekmae, P. J., and Gtldersleeve, J., concur.
Judgment reversed and new trial'ordered,-with costs to appellant to abide event.